Citation Nr: 0822179	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-04 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation benefits.  



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the RO, that 
determined that the appellant, the veteran's former spouse, 
was not entitled to an apportionment of his VA compensation 
benefits.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in August 
1971, separated at some time not later than November 2003, 
and divorced in January 2005.   

2.  Any apportionment of compensation benefits prior to their 
final divorced is shown to have likely resulted in financial 
hardship to veteran without significant need being shown on 
the part of the appellant.  


CONCLUSION OF LAW

The appellant's application for apportionment of the 
veteran's VA compensation must be denied. 38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Preliminarily, the Board acknowledges the recent enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007).  To implement the provisions of the law, 
VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Under these provisions, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Additionally, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  

In this case, the appellant as well as the veteran were 
provided proper notice concerning the issue on appeal in 
March 2004 letters.  In addition, the basis for the decision 
made regarding apportionment was provided in the May 2004 
decision notice and in a December 2004 Statement of the Case 
(SOC).  

Accordingly, no further consideration under VCAA is 
warranted, and the Board finds that no conceivable prejudice 
to the appellant could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


II. Analysis

In this case, the appellant contends that she is entitled to 
an apportionment of compensation benefits to assist her with 
monthly expenses, since she was married to the veteran for 33 
years and he does not provide any financial support to her.  

Under applicable law, if a veteran is not living with his or 
her spouse, all or any part of the compensation payable on 
account of the veteran may be apportioned as may be 
prescribed by VA.  See 38 U.S.C.A. § 5307.  

An apportionment may be paid if the veteran is not residing 
with his or her spouse and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  38 
C.F.R. § 3.450.  The United States Court of Appeals for 
Veterans Claims (Court) has held that it is not necessary for 
the claimant to establish the existence of hardship in order 
to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall 
v. Brown, 5 Vet. App. 294 (1993).  

A "special" apportionment may be paid where hardship is shown 
to exist but compensation may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of a veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  See 38 C.F.R. § 3.451.  

In addition, the Board notes that a veteran's benefits will 
not be apportioned in certain circumstances.  For example, 
where the spouse of the disabled person has been found guilty 
of conjugal infidelity by a court having proper jurisdiction 
or for a purported or legal spouse of the veteran if it has 
been determined that he or she has lived with another person 
and held herself or himself out openly to the public to be 
the spouse of such other person, except where such 
relationship was entered into in good faith with a reasonable 
basis (for example trickery on the part of the veteran) for 
the spouse believing that the marriage to the veteran was 
legally terminated, VA benefits will not be apportioned.  38 
C.F.R. § 3.458(b),(c).  

A February 2000 RO rating decision assigned a higher initial 
evaluation of 10 percent for his service-connected shell 
fragment wound with a retained foreign body, effective in 
October 1999.  Additionally, a February 2001 RO rating 
decision assigned a 50 percent rating for the service-
connected post-traumatic stress disorder, effective in 
October 1999.   

The veteran asserts that he separated from the appellant in 
1982 or 1983; however, the divorce decree shows that they 
separated at least by November 2003.  In January 2004, the 
appellant filed her claim for an apportionment of benefits; 
in March 2004, the appellant was served with a divorce 
summons; in November 2005, their divorce was finalized.  

In May 2004, the RO denied the appellant's request for 
apportionment it would create an undue hardship on the 
veteran.  The veteran stated that his monthly income is based 
on his VA benefits and various odd jobs.  His monthly income 
was listed as $1,017 and monthly expenses were $771.  
However, his listed monthly expenses did not include food or 
clothing.  It was noted that VA was paying increased 
compensation benefit to the veteran on the basis of his 
having dependents or spouses.  

In January 2004, the appellant asserted that she was working 
with monthly income of $1,000.00 with her listed expenses 
totaling to $1,675.00.  However, in April 2004, she reported 
having no income with expenses totaling to $1,225.00.  reason 
The appellant did not provide a reason for her becoming 
unemployed or for not seeking other employment.  

The Board notes that under 38 C.F.R. § 3.458(a) a veteran's 
benefits will not be apportioned where the total benefit 
payable to the disabled person does not permit payment of a 
reasonable amount to any apportionee.  

In reviewing the record, the Board finds that, for the period 
in question, an apportionment of compensation benefits would 
likely have led to undue hardship for the veteran because his 
monthly expenses would roughly equal his income.  

On this record, the Board finds that that an apportionment of 
the veteran's compensation benefits is not supported.  



ORDER

The claim for an apportionment of the veteran's VA 
compensation benefits is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


